                 Case: 1:20-cv-00029-SA-RP Doc #: 2 Filed: 02/18/20 1 of 2 PageID #: 121



AO 440 rRev. 06/12) Summons in a Civil Action



                                      United States District Court
                                                                       for the

                                                         Northern District of Mississippi



   Nautilus Insurance Company, an Arizona Corporation
                                                                           )
                                                                           )
                                                                           )
                                                                           )
                            Plaintiff(s)                                   )
                                                                           )     Civil Action No.
                                v.
                                                                           )                         1:20cv29-SA-RP
Ireat American Insurance Company, an Ohio corporation and                  )
   Dynamic Fire Protection, a Mississippi limited liability                )
                            company                                        )
                                                                           )
                           Defendant(s)                                    )

                                                      SUMMONS IN A CIVIL ACTION


To: (Defendant    • name and address) Great American Insurance Company
                                           via C.T. Corporation System of Mississippi
                                           645 Lakeland East Drive, Suite 1 01
                                           Flowood, MS 39232




          A lawsuit has been filed against you.


         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States descril ied in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: j0hn m. Futrell
                                           Degan, Blanchard & Mash
                                           400 Poydras Street, Suite 400
                                           New Orleans, LA 70130




          If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                    David Crews
                                                                                        CLERK OF COURT



                                                                                          s/ Jennifer L. Adams
Date:        2/18/2020
                                                                                                Signature of Clerk or Deputy Clerk.
                Case: 1:20-cv-00029-SA-RP Doc #: 2 Filed: 02/18/20 2 of 2 PageID #: 122



AO 440 (Rev. 06/12) Summons in a Civil Action



                                      United States District Court
                                                                      for the

                                                          Northern District of Mississippi



   Nautilus Insurance Company, an Arizona corporation
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )       Civil Action No.
                                v.
                                                                        )                          1:20cv29-SA-RP
Great American Insurance Company, an Ohio corporation,                  )
 and Dynamic Fire Protection, a Mississippi limited liability           )
                            company                                     )
                                                                        )
                           Defendant(s)                                 )

                                                      SUMMONS IN A CIVIL ACTION


To: (Defendant's name and address) Dynamic Fire Protection, LLC
                                           c/o Amber Lomen
                                           9771 MS Highway 25
                                           Starkville, MS 39759




          A lawsuit has been filed against you


        Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
whose name and address are:                j0hn Futrell
                                           Degan, Blanchard & Nash
                                           400 Poydras Street, Suite 2600
                                           New Orleans, LA 70130




         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
"Y ou also must file your answer or motion with the court.


                                                                                   David Crews
                                                                                   CLERK OF COURT




Date:          2/18/2020                                                              s/ Jennifer L. Adams
                                                                                              Signature ofClerk or Deputy Clerk
